Case 1:21-cv-06702-LAK Document 11-17 Filed 09/10/21 Page 1 of 4




          EXHIBIT Q
       Case 1:21-cv-06702-LAK Document 11-17 Filed 09/10/21 Page 2 of 4


From:            Foley, Jennifer
To:              Sabina Mariella
Cc:              Moore, Pat
Subject:         FW: Sensitive & Private Request for Service Abroad -- Giuffre v. Prince Andrew
Date:            Friday, August 20, 2021 6:19:09 AM
Attachments:     Giuffre v. Prince Andrew -- Executed USM94.pdf
                 2021-08-09 [00001-000] COMPLAINT against Prince Andrew. (Filing Fee $ 402.00, 4828-0330-9813 1.pdf
                 2021-08-09 [00001-001] Exhibit A 4837-2605-6693 1.pdf
                 2021-08-09 [00002-000] CIVIL COVER SHEET filed..(Boies, David) (Entered 4845-4814-0277 1.pdf
                 2021-08-10 [00005-000] ELECTRONIC SUMMONS ISSUED as to Prince Andrew. (vf) 4810-4189-8741 1.pdf
                 2021-08-12 [00007-000] ORDER FOR INITIAL PRETRIAL CONFERENCE Initial Conference 4822-4543-2310 1.pdf



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Dear Sabina

We acknowledge receipt of your email and confirm that we have received the hard copy of the
documents for service.
We are currently liaising with the relevant authorities to arrange service.

Going forward, for confidentiality reasons could you send emails directly to the Foreign Process
Delivery Manager, Pat Moore pat.moore@Justice.gov.uk and to myself as the Team Leader
jennifer.foley@justice.gov.uk.
Thank you

Regards

Jennifer Foley Team Leader
Foreign Process Section|
HMCTS Royal Courts of Justice London WC2A 2LL
Phone: 0203 936 8957 option 7
Web: www.gov.uk/hmcts
For information on how HMCTS uses personal data about you please see:
https://www.gov.uk/government/organisations/hm-courts-and-tribunals-service/about/personal-
information-charter



cid:image006.jpg@01D6A793.DBFCB090




From: Foley, Jennifer <jennifer.foley@Justice.gov.uk> On Behalf Of Foreign Process (RCJ)
Sent: 17 August 2021 12:02
           Case 1:21-cv-06702-LAK Document 11-17 Filed 09/10/21 Page 3 of 4


To: Foley, Jennifer <jennifer.foley@Justice.gov.uk>
Subject: FW: Request for For Service Abroad -- Giuffre v. Prince Andrew




From: Sabina Mariella <SMariella@BSFLLP.com>
Sent: 16 August 2021 16:18
To: Foreign Process (RCJ) <foreignprocess.rcj@Justice.gov.uk>
Subject: Request for For Service Abroad -- Giuffre v. Prince Andrew

Good afternoon,

I am an attorney for the Plaintiff, Virginia Giuffre, in Virginia Giuffre v. Prince Andrew (No. 21-cv-
06702-LAK), which was filed in the United States District Court for the Southern District of New York
on Monday, August 9, 2021.

Please see the attached request for service abroad of the complaint, Exhibit A to the complaint, civil
cover sheet, summons, and court order on the Defendant, Prince Andrew, Duke of York. These
documents have also been mailed to the Foreign Process Section’s address in London.

Please let me know if you need any additional information.

Thank you,

Sabina Mariella
Associate

BOIES SCHILLER FLEXNER LLP
55 Hudson Yards
New York, NY 10001
(t) +1 212 754 4541
(m) +1 973 634 7734
smariella@bsfllp.com
www.bsfllp.com



The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable
law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are
hereby notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you
have received this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic
message from your computer. [v.1 08201831BSF]


This e-mail and any attachments is intended only for the attention of the addressee(s). Its
unauthorised use, disclosure, storage or copying is not permitted. If you are not the intended
recipient, please destroy all copies and inform the sender by return e-mail. Internet e-mail is
not a secure medium. Any reply to this message could be intercepted and read by someone
else. Please bear that in mind when deciding whether to send material in response to this
message by e-mail. This e-mail (whether you are the sender or the recipient) may be
monitored, recorded and retained by the Ministry of Justice. Monitoring / blocking software
      Case 1:21-cv-06702-LAK Document 11-17 Filed 09/10/21 Page 4 of 4


may be used, and e-mail content may be read at any time. You have a responsibility to ensure
laws are not broken when composing or forwarding e-mails and their contents.
